DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Allowable Subject Matter
 	Claims 1-20 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a semiconductor chip and a pixelated light engine wherein “the plurality of structures being visually unobstructed at a side of the metal layer which faces away from the semiconductor substrate, wherein each structure of the plurality of structures is physically encoded with a pattern that corresponds to a location of an individual pair of contacts within the array of contacts or a location of a group of adjacent pairs of contacts within the array of contacts,” as recited in claims 1 and 20, respectively; and  	a method of producing a semiconductor chip comprising “forming a plurality of structures…wherein “the plurality of structures being visually unobstructed at a side of the metal layer which faces away from the semiconductor substrate; and physically encoding each structure of the plurality of structures with a pattern that corresponds to a location of an individual pair of contacts within the array of contacts or a location of a group of adjacent pairs of contacts within the array of contacts,” as recited in claim 11. 	Claims 2-10 and 12-19 are also allowed for further limiting and depending upon allowed claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NDUKA E OJEH/Primary Examiner, Art Unit 2892